1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/18/2019, is acknowledged.

3.  Claims 1-14, 16-25 are pending and under examination.
 
4.  Applicant’s IDS, filed 10/18/2019, is acknowledged. 
  
5.  Claims 10, 12, 17 are objected to for the recitation of “sequences capable of encoding a polypeptide” because the recitation “sequence capable of encoding a polypeptide” is not conventional way of claim a nucleic acid encoding a polypeptide.  It is suggested that the claims recite “sequence encodes a polypeptide”.

6.  Claim 14 is objected to because they are dependent on later claim 19 and should be written to depend from preceding claims.


7. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.  Claims 1-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i) The recitation “which correspond to SEQ ID NO” in claims 1, and “corresponding antigen-binding portion” in claims 2-9 are indefinite because it is not clear whether identical SEQ ID NOs/ antigen-binding portion are claimed or analogous, equivalent or similar SEQ ID NOs/ antigen-binding are claimed. The specification fails to provide a clear definition for “corresponding to” or “corresponding antigen-binding portion”, while Google defined “corresponding” as “analogous or equivalent in character, form, or function; comparable”.


9.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 
10. Claim 22 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The recitation “100 mM L-serine” in claim 22 does not further limiting to the “275 mM serein” in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


11. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


12.  Claims 10-13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 10 and 12 encompass a genus of nucleic acid molecules encoding a VH/VL of antibody comprising only 3 CDRs without setting forth the specific antigen binding and without specific frameworks.

Claims 11 and 13 encompass a genus of nucleic acid molecules encoding VH or VL  without specifying the antigen binding.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of PD-L1.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

 With respect to the recitation nucleic acid molecules encoding VH/VL of  an antibody only 3CDRs of the VH/VL of clones B50/-6, BII61/-62 and B60/-55, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.  In the instant case, claims 10-13 do not define the antigen X, i.e., PD-L1 and claims 10 and 12 do not specify the FRs.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
 
13.  Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer , does not reasonably provide enablement for methods of treating cancer, hepatitis B/C and HIV expressing PD-L1 with a composition comprising an anti-PD-L1 antibody comprising the VH of SEQ ID NO: 85 and the VL of SEQ ID NO: 87 (B50-55-1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The claims encompass a genus of diseases or conditions associated with modulation of activity of human PL-L1.

The specification discloses that the antibodies B60-55 and BII-61-62 are capable of significantly inhibiting tumor growth see page 64, lines 16-17).

The specification lacks of enablement for an antibody to PD-L1 that could be used for treating or preventing each and every disease or condition associated with modulation of activity of human PD-L1 .

On the basis of the disclosed correlation of increased expression of PD-L1 in pathological conditions alone, applicant concludes that the scope of the anti-PD-L1 antibodies encompassed st ¶).  Tio et al teach that patients with HIV or hepatitis B/C treated with anti-PD-1/PD-L1 therapy for malignancy can respond to immunotherapy with no apparent increase in toxicity compared with uninfected patients. 

However, Applicant fails to demonstrate in vivo treatment of each and every disease using anti-PD-L1 antibodies.

The specification does not provide exemplification of animal model to treat each and every disease associated with modulation of activity of human PD-L1.

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to cancer or HBV, HCV or HIV within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-PD-L1 antibody in preventing cancer or HBV, HCV or HIV state.  

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


15.  This application is the 371 national stage entry of PCT/US18/028206, and that the effective filing date is the date that PCT was filed 04/18/2018.

1-14, 16-20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Luan et al (international Immunopharmacology 31(2016):248-256, Available online 01/12/2016).

Luan et al teaches a fully human monoclonal antibody targeting PD-L1, B60-55, with potent anti-tumor activity.  B60-55 mAb is an antagonistic antibody, which can block PD-L1 binding to its receptors, including PD-1 (PDCD1) and B7.1 (CD80).  In vitro assays demonstrated the ability of mAb B60-55 to enhance T cell responses and cytokine production in the mixed lymphocyte reaction. In vivo studies showed that administration of mAb B60-55 exhibited a potent antitumor activity toward tumor cell carcinoma xenograft, with a mean half-life of 177.9 h in cynomolgus monkeys. Luan et al concluded that mAb B60-55 is potential candidate for clinical development in cancer treatment.  Luan et al used syngeneic mouse colon cancer model by inoculating MC38 cells subcutaneously into right flank of C57BL/6 mice to evaluate antitumor effect of mAb B50-6 in vivo (section 2.12).  Further, a xenograft tumor model was established to evaluate B60-55 and BII61-62.  NOD-SCID mice were inoculated subcutaneously with human melanoma cells mixed with allogenic PBMCs on the right flank (section 2.12).  

Luan et al further developed three novel fully human IgG1 anti-PD-L1 mAbs (BII61-62, B60-55 and B50-6) by yeast surface display (see page 269, left col., 1st  ¶, sections 2.7, 2.12). 

Luan et al teaches scFv-coding genes from the identified yeast clone were  overlapped with human Fc and then cloned into expression vector pcDNA3.1 for scFv-Fc expression.  To produce full-length mAbs, the VH gen were cloned from the identified yeast clone and overlapped with the human IgG1 C-region gene containing three mutations to get rid of ADCC and CDC function.  The VL genes were cloned from the identified yeast clone and overlapped with the human kappa or lamdda C-region gene.  The overlapped fragments were further cloned into pcDNA3.1 vector (section 2.6).  The scFv-Fc fusion protein or fully mAb IgG protein were secreted in media by transfected HEK293 cells (host cells) (see section 2). The media is considered pharmaceutically acceptable excipient.


Although the reference does not teach the sequences for the CDRs, VH and VL from the BII61-62, B60-55 and B50-6 monoclonal antibodies, these are intrinsic properties of the mAbs BII61-62, B60-55 and B50-6. Also, it is an inherent property of the mAbs BII61-62, B60-55 and B50-6 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. Therefore, the light and heavy chain comprising the CDRs instantly claimed are unpatentable over the prior art as the sequences are intrinsic properties of the antibody. The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 – 2113.

The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Applicant's disclosure of the SEQ ID NOs is mainly further characterization of otherwise old product.  A reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02. The activity of mAbs BII61-62, B60-55 and B50-6 is considered inherent property of mAbs BII61-62, B60-55 and B50-6 antibody, see In re Crish. The facts of this case closely follow those in Crish. The claims in Crish were directed to oligonucleotides consisting of defined portions of the nucleotide sequence in SEQ ID NO: l, which the specification described as the promotor sequence of the hINV gene. 393 F.3d at 1255-57. The Board affirmed the Examiner’s rejection of those claims as anticipated by two of the applicants’ prior publications. Id. at 1254—55. Those publications described experiments characterizing different aspects of hINV, but they did not disclose the sequence of the promoter region. Id. The Federal Circuit affirmed the Board because “just as the discovery of properties of a known material does not make it novel, the identification and characterization of [the sequence defining the structure] a prior art material does not make it novel.” Id. at 1258. It rejected applicants’ argument “that a reference is not anticipatory when the use of the same starting materials can yield two similar, yet different compositions” because each of the references there “actually disclose[d] a material that contains the promoter region of hINV.” Id. at 1259.

Like the references in Crish, Applicant’s prior art reference, Luan et al discloses a material containing the same sequence recited in the claims. It is undisputed that Luan et al discloses mAbs that contains the amino acids recited in applicant’s claims. That disclosure is anticipatory, even if it was not until the present application that Applicants characterized Mabs BII61-62, B60-55 and B50-6 by its amino/nucleic acid sequences.


The reference teachings anticipate the claimed invention. 
 
 

17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.  Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luan et al (international Immunopharmacology 31(2016):248-256, Available online 01/12/2016) in view of US Pat. 8652465.

The Teachings of Luan et al have been discussed, supra.



The `465 patent teaches and claims methods of treating a persistent HIV infection comprising administering an anti-PD-L1 antibody that reduces PD-1 activity by reducing the interaction between PD-1 and PD-L1 (see issued claims 1-7, 12-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-PD-L1 antibodies of the `465 patent with the Luan et al anti-PD-L1 antibodies in the treatment of HIV infection taught by the `465 patent because like the anti-PD-L1 antibodies taught by the `465 patent, the anti-PD-L1 antibodies taught by Luan et al inhibits PD-1/PD-L1 interaction, enhance T cell responses and cytokine production. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

 
19.  No claim is allowed.

 20.  Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



August 4, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644